Citation Nr: 0607201	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic disability of the lower back claimed as residuals of 
an in-service injury to the lumbar spine area.

2.  Entitlement to service connection for a chronic 
disability of the right upper extremity, including as 
secondary to back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  April 2004 rating decision of the 
Atlanta Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

The veteran seeks to reopen a claim of service connection for 
back condition, which was last denied by RO decision in July 
1998.  Because the veteran did not appeal the July 1998 RO's 
decision, the denial is final, and the merits of the claim 
may only be examined upon the submission of "new and 
material" evidence.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2005); 38 C.F.R. § 20.1105 (2005).

The standard for new and material evidence was amended, and 
applies to claims to reopen received on or after August 29, 
2001, as here. See 66 Fed. Reg. 45620 (Aug. 29, 2001); 
[codified at 38 C.F.R. § 3.156(a) (2005)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).




Under the Veterans Claims Assistance Act (VCAA), among its 
enhanced duties, VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  In this matter, the veteran has not been 
apprised of the revised and applicable standards for the 
reopening of his claim.  

Although the RO forwarded to the veteran a VCAA advisement 
letter in February 2004, the letter did not address the 
revised standards under 38 C.F.R. § 3.156(a) (2005).  
Further, although in its April 2004 rating decision 
accurately set forth the  correct criteria for reopening the 
veteran's claim, the January 2005 Statement of the Case 
advised the veteran of the new and material evidence standard 
as set forth in the previous version of the regulation.  

In his May 2004 notice of disagreement, the veteran alleged 
that he was found unfit for military service due to his back 
disorder.  While a May 1998 document from the National 
Personnel Records Center reflects that all service medical 
records had been forwarded, it also reflects a handwritten 
notation "LOD," suggestive that the veteran was absent from 
duty for more than 24 hours due to illness or injury, and 
that a line of duty determination was made.  Because the VCAA 
requires that VA obtain all relevant governmental records, 
and because such an LOD investigation would be relevant 
evidence, the RO/AMC will be directed to attempt to obtain 
such evidence prior to its readjudication of the claim.  

The veteran also contends he is entitled to service 
connection for his right arm condition, and argues that his 
claimed right arm disorder is secondary to his back 
condition.  The law provides that such secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Because the outcome of 
the veteran's petition to reopen his claim for service 
connection for a back disorder may have an impact upon his 
claim pertaining to a right arm disorder, the latter claim is 
deferred and will be readjudicated by the RO/AMC.

Both the veteran and the RO/AMC are advised, however, that 
any evidence regarding any theory of entitlement to service 
connection for a right arm disorder may be submitted, because 
VA must also ascertain whether there is any basis (e.g., 
direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      
 
Accordingly, this matter is REMANDED to the RO/AMC for the 
following:

1.  The RO/AMC will advise the veteran 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for a back disorder in 
accordance with the provisions of the 
VCAA and the revised criteria for such 
claims as found in 38 C.F.R. § 3.156(a).  
Contemporaneous with this advisement, the 
RO should ascertain if the veteran has 
received any VA, non-VA, or other medical 
treatment for a back disorder and a right 
arm disorder at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC will contact both the 
veteran, the NPRC, and any other 
appropriate records depository, to locate 
the veteran's complete service medical 
and personnel records.  Any and all 
efforts will be documented for record and 
in the event it is determined 

that such records are unavailable, the 
veteran will be advised of any further 
action by VA in accordance with the 
provisions of the VCAA.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  As 
to the veteran's claim pertaining to 
service connection for a right arm 
disorder, the RO/AMC will readjudicate 
the claim on direct and secondary 
theories of entitlement.  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


